t c memo united_states tax_court i-tech r d limited_partnership nathan lewin a partner other than the tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date nathan lewin pro_se judith cohen for respondent memorandum findings_of_fact and opinion ruwe judge respondent issued a notice of final_partnership_administrative_adjustment letter fpaa for the years and to i-tech r d limited_partnership i- tech nathan lewin petitioner a partner other than the tax_matters_partner filed a petition_for_readjustment of partnership - items under code sec_6226 after concessions the issues for decision are whether i-tech is entitled to deduct research or experimental expenses of dollar_figure dollar_figure and dollar_figure under sec_174 in its tax years through respectively and whether i-tech is precluded from deducting guaranteed payments of dollar_figure dollar_figure and dollar_figure under sec_162 and sec_707 in its tax years through respectively ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the amounts claimed by i-tech on its tax returns differ from the amounts disallowed by respondent in the notice of final_partnership_administrative_adjustment fpaa the amounts disallowed in the fpaa are consistent with respondent’s settlement position in this case as entered into with respect to some limited partners respondent for purposes of uniformity adhered to this position in the fpaa consequently the amounts disallowed for research or experimental deductions guaranteed payments and management and overhead expenses are less than the amounts claimed on the partnership tax returns a no change agreement accepting the partnership’s return as originally filed for the year was made in conjunction with i-tech’s consent to adjustments on forms 870-p ad settlement agreement for partnership adjustments for the years and -t-tech also deducted management and overhead expenses of dollar_figure in dollar_figure in and dollar_figure in respondent determined that these expenses had to be capitalized respondent determined that i-tech’s management and overhead deductions for would be allowed over a 36-month period the deductions would be allowed over a 24-month period and the deductions would be increased for amortization additions from capitalized costs in and since petitioner did continued - findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts second stipulation of facts and the attached exhibits are incorporated herein by this reference i-tech was organized as a maryland limited_partnership in with three general partners professor itzhak yaakov ’ capital corp of washington capital and lloyd levin capital’ is owned by robert slavitt mr yaakov served in the israel defense forces idf for continued not address this issue in either his original or reply briefs we consider it to have been conceded see remuzzi v commissioner tcmemo_1988_8 affd 867_f2d_609 4th cir petitioner has ignored rule e which provides in part in an answering or reply brief the party shall set forth any objections together with the reasons therefor to any proposed findings of any other party showing the numbers of the statements to which the objections are directed in addition the party may set forth alternative proposed findings_of_fact under the circumstances we have assumed that petitioner does not object to respondent’s proposed findings_of_fact except to the extent that petitioner’s statements on brief are clearly inconsistent therewith in which event we have resolved the inconsistencies based on our understanding of the record as a whole see gleave v commissioner tcmemo_1997_276 n see also 101_tc_412 n the advisory general_partner ‘the managing general_partner ‘capital is a district of columbia corporation - approximately years prior to his retirement from the idf in mr yaakov served as chief of research_and_development mr yaakov met with mr slavitt an investment banker in date mr yaakov and mr slavitt decided to form i-tech as a limited_partnership to fund research projects of four startup israeli companies that were previously funded by advanced technology associates l p ata as well as a fifth israeli company pursuant to a confidential private_placement memorandum ppm dated date units in the limited_partnership were offered for sale to investors the limited_partnership interests were offered in units of dollar_figure each in mr slavitt’s promotional letter to prospective investors he stated in part i-tech r d limited_partnership will provide the funding for research_and_development of five separate r d projects which will be included in our limited_partnership the limited partners’s cash investment will be spread over four calendar years and will produce the following approximate tax losses per dollar_figure unit cash invested tax loss dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number ‘petitioner purchased a one-half share for dollar_figure when r d activities are completed and marketing commenced the partnership will receive royalties based upon gross_sales in addition we will have the option to convert these royalties to equity in the companies at a later date i feel that by diversifying our investment in five separate companies in three exciting areas of high technology where israel has shown definite expertise the potential for success is great funds for the limited_partnership were raised from various limited partners ata was a limited_partner in the i-tech partnership the limited_partnership closed in date i-tech entered into separate agreements with five israeli research_and_development companies r d companies the r d companies conducted research_and_development in computer robotics and related fields r d projects the r d companies that i-tech entered into agreements with are as follows oshap technologies ltd and its affiliates oshap efrat future technology ltd efrat aitech systems ltd aitech oshap’s research project concerned robots and robotic production lines---technology that would enable a manufacturer to simulate a production line on a computer screen rfrat specialized in digitizing voice and created an early digital voice recording and retrieval system aitech was developing a line of rugged computer systems specifically designed to operate under severe environmental conditions -- - hal robotics ltd hal robotics and cycon ltd cycon the four r d companies previously funded by ata are efrat aitech hal robotics and cycon ' the ata funds were derived from capital contributions by ata’ss partners and loans from the office of chief scientist of the ministry of industry and trade of the state of israel chief scientist cycon was the only r d company for which ata did not receive a chief scientist loan the original contract between ata and efrat ata r d agreement contained a provision stating that efrat was exclusively entitled to manage and control the research_and_development project ’ the ata r d agreement also provided that efrat had the power to do whatever was necessary to exploit the research_and_development project the original ata r d agreements with efrat aitech hal robotics and cycon were amended to substitute i-tech for ata '7hal robotics was developing an automatic workshop --a computer_program that would enable an entire product to be produced by robots 3cycon was developing a computer and the necessary software to control a machine that would mill metal parts automatically as of date ata provided the following amounts to the r d companies to fund r d expenses eftrat dollar_figure aitech dollar_figure hal robotics dollar_figure and cycon dollar_figure cycon subseguently repaid the dollar_figure to ata ‘petitioner did not provide copies of the original agreements between ata and the other three r d companies aitech hal robotics and cycon - on date robots software international inc rsi and i-tech entered into a contract whereby rsi provided technical and other consulting services to i-tech and the r d companies ’ rsi agreed in part to provide the followings services ob assist the r d companies in carrying out the r d projects d advise the r d companies and i-tech generally on matters relating to the execution and performance of the r d agreements and the management of the r d companies g promote contacts between the r d companies and individuals or institutions in the united_states israel and elsewhere h m jonitor the financial condition and management of the r d companies provide technical assistance to the r d companies and i-tech as needed in connection with the r d projects the contract constituted the entire agreement between rsi and i-tech the contract did not make either rsi or i-tech the employee agent partner or legal_representative of the other ‘rsi is a new york corporation ‘mr yaakov had a controlling_interest in robots software international inc rsi --- - for any purpose whatsoever both rsi and i-tech acted as independent contractors on date worldtech israel ltd wti state national investments inc worldtech u s ’ and i-tech entered into a contract whereby wti and worldtech u s agreed to provide management financial and consulting services to i-tech wti and worldtech u s agreed in part to provide the followings services supervise the activities of the r d companies in carrying out the r d projects and direct such work to the extent that i-tech is entitled to do so v conduct negotiations on behalf of i-tech with the r d companies and other entities in connection with the r d projects vii assist i-tech and the r d companies in recruiting qualified personnel in israel the united_states and other countries 1x locate parties that may be suitable for technical cooperation with the r d companies x report to i-tech on the activities of the r d companies on a regular basis ‘8an israeli corporation 1a delaware corporation mr yaakov had a controlling_interest in wti and worldtech --- - in connection with the r d projects undertaken by the r d companies rsi agreed to assist wti in providing services on behalf of i-tech the contract constituted the entire agreement among wti worldtech u s and i-tech the contract did not make any of the parties the employee agent partner or legal_representative of the other for any purpose whatsoever hach party acted as an independent_contractor funding the israeli government through the industrial development bank of israel idb provided loans with respect to each r d project these loans were limited to an amount equal to percent of the total funds needed for each r d project primary loans i-tech funded percent of each r d project using proceeds from the sale of limited_partnership interests and a dollar_figure commercial loan from the israel general bank ltd general bank each r d company contributed the remaining ithe limited partners in i-tech have not repaid any portion of their pro_rata shares of the recourse loans that the industrial development bank of israel limited made on behalf of the chief scientist of the ministry and trade in israel in connection with the r d projects -t-tech repaid the recourse loan that the israel general bank ltd made to i-tech in connection with the r d projects the loan was repaid from the funds received by i-tech from efrat aitech and oshap when those r d companies exercised their options these transactions were noted on the partnership’s tax continued -- - percent of the total budget from its own source of funds the primary loan through the idb was made for the sole purpose of encouraging the conduct of the research_and_development in israel each time i-tech disbursed funds from the idb loan to an r d company the r d company was required within hours to lend i-tech percent’ of the amount so disbursed to that r d company secondary loan ’ in addition to funding the five r d projects i-tech allocated dollar_figure of the offering proceeds to a blind_pool or discretionary account to be used at the discretion of capital the managing general_partner as additional funding for one or more of the r d projects or other r d projects the blind_pool of dollar_figure was invested in two other r d projects promoted by mr slavitt r d agreements under the terms of each r d agreement ata granted i-tech certain rights title and interest in and to the r d companies’ existing technology and technology to be developed in the r d continued returns this was dollar_figure percent in the case of hal robotics 4t-tech repaid the nonrecourse loans from the r d companies to i-tech these loans were repaid from the funds received by i- tech from efrat aitech and oshap when those r d companies exercised their options these transactions were noted on the partnership’s tax returns medical r d associates limited_partnership and israel technology-5 limited_partnership projects i-tech granted a nonexclusive license to the r d companies to use the technology for the completion of each r d company’s project in return for certain fees and royalty payments i-tech also granted one or more nonexclusive licenses to the r d companies for the commercial exploitation of new technology patents discoveries and products in return for royalty payments with respect to efrat aitech hal robotics and cycon the nonexclusive licensing periods for exploitation of the research and products began after the research had been successfully completed and the research had been reduced_to_practice completion date for these companies the nonexclusive licensing periods were to run until specified levels of royalties had been received or until either i-tech exercised certain rights to acquire equity in efrat aitech hal robotics and cycon or in the case of efrat aitech and hal robotics until the r d companies elected to acquire all i-tech’s rights title and interest to such technology in exchange for royalties and fees buy-out option although cycon did not have a buy-out option rsi had an option to acquire the rights to market products using cycon discoveries in the united_states with respect to oshap the nonexclusive licensing period was to run for months and day after the completion date during this time i-tech was to receive royalties from the commercial exploitation at the end of the nonexclusive licensing period i-tech granted oshap the buy-out option the exercise prices of the buy-out options held by efrat hal robotics and aitech were based on i-tech’s investment i-tech had options to acquire a 20-percent interest in efrat aitech hal robotics and certain oshap affiliates and a 10-percent interest in cycon project restrictions the israeli government and i-tech entered into a multiannual industrial research agreement ’ the agreement contained the following clause i-tech undertakes to cause the manufacturing of the product to be developed as a result of the research program to be carried out only in israel i-tech’s contracts with each r d company contained a prohibition against the manufacture of any product or partial product taking place outside of israel without the express written consent of the chief scientist this restriction applied whether the products were manufactured or produced by i-tech or by one of the r d companies additionally each r d agreement included a prohibition against any sublicensing agreements that robcad robcad b or other affiliates holding the rights to partnership patents and technology petitioner provided only the multiannual industrial research agreement regarding efrat’s research program the counterpart agreements for the other four r d companies were not provided allowed the manufacturing of any discoveries outside of israel without the express written consent of the chief scientist there was no assurance that such consent would be considered or granted the chief scientist agreements also restricted i-tech from transferring selling or using the know-how’ derived from research_and_development in israel without the israeli government’s approval there was no assurance that such consent would be considered or granted in the event that the r d companies failed to commercialize the technology within years from the termination of the project the rights to the technology passed to the israeli government exploitation of research efrat efrat’s marketing and manufacturing plans were stated in the pmm in part as follows efrat is negotiating with several pbx manufacturers and distributors regarding the marketing of efrat’s tavor system preliminary discussions have been held with several hotel chains and brokerage houses 28know-how includes any process method patent of invention and any trademark blueprint plan written material computer_program model and prototype which are a result or a part of the research program ekfrat contemplates that all manufacturing of the vsf voice storage and forward system will be done by efrat with the exception of the printed circuit boards and some subsystems disc drives cabinets and power supplies the company has represented that tadiran and certain other companies have expressed interest in performing subcontracted manufacturing for efrat efrat would hire manufacturing staff to manufacture its vsf systems efrat completed the technology it was developing within the required time period efrat exercised its option to acquire all right title and interest in the efrat technology beginning months and day after the research was reduced_to_practice shortly after exercising its option efrat made a public offering of stock in the united_states and i-tech exercised its option to exchange its royalty rights for an equity_interest in efrat aitech aitech’s marketing and manufacturing plans were stated in the ppm in part as follows aitech has executed an agreement with intellimac inc of rockville maryland this agreement provides for transfer of know-how by intellimac to aitech in exchange for marketing rights for aitech products in addition to transfer of know-how intellimac and aitech have agreed that intellimac will have exclusive marketing rights in the united_states and canada for the product aitech will do the work related to the packaging of its products aitech will purchase standard electronic components displays and keyboards manufactured by a new generation of voice storage and forward system to be called tavor -- - others and will subcontract the production of printed circuit cards to be incorporated in the products aitech completed the development of the technology it was developing in the aitech r d project ' within the required time period aitech exercised its option to acquire all right title and interest in the aitech technology beginning months and day after the research was reduced_to_practice in date i-tech exercised its option to exchange its right to receive royalties for a 20-percent equity_interest in aitech ppm cycon cycon’s marketing and manufacturing plans were stated in the in part as follows it is contemplated that cycon will market the proposed system in israel and abroad both directly to end users and through distributors cycon has not developed any marketing forces although cycon presently lacks any service capability it has verbal agreements and understandings with machine-tool manufacturers oem and distributors in europe principally in italy spain belgium the united kingdom and germany as well as in the united_states according to which such companies will undertake to promote sell maintain and provide all after-sale services of cycon products cycon contemplates that cycon personnel would service the systems in israel cycon expects to enter into service agreements with foreign companies in order to arrange for servicing of the systems for non-israel users s rsi which was controlled by mr yaakov owned percent of aitech 7a ruggedized computer system specifically designed to operate under severe environmental conditions -- - cycon contemplates that most manufacturing of the cycon computer will be done by cycon except for a limited amount of work which will be subcontracted to other companies by the end of mr slavitt and mr yaakov determined that the cycon technology should no longer be funded shortly after the cycon r d project was terminated cycon went into receivership under the agreement with cycon i-tech was the exclusive owner of any technology developed by the research i-tech sold its rights to the cycon technology to nct a company that i-tech had located with the assistance of worldtech because nct uses the technology developed in the cycon r d project in nct’s product--line development i-tech is entitled to receive royalty payments from nct hal robotics hal robotics’ marketing and manufacturing plans were stated in the ppm in part as follows it is expected that sales will be made through the appointment of agents and distributors for the products in the target markets alternative distribution channels available to such products are original mr yaakov had a 15-percent interest in cycon plus an option to acquire an additional percent also rsi which was controlled by mr yaakov owned percent of cycon and had an option to acquire an additional percent sdevelopment of a micro computer-based numerically controlled cad cam ie computer-aided design computer--aided manufacturing system to be used in the production of molds and dies on milling machines equipment manufacturers oem which could offer products manufactured by hal robotics as package deals with their own products also tool manufacturers or manufacturers of industrial robots might be distributors of hal robotics products hal robotics’ work is in the competitive area of cad cam technology the company believes however that its focus on the manufacturing rather than the design aspect addresses a potentially unfulfilled market need and thereby provides a correspondingly significant business opportunity hal robotics intends to acquire certain of the hardware components of its products from third parties based on their dissatisfaction with the hal robotics’ r d project i-tech’s general partners ceased funding the hal robotics’ r d project in and terminated the hal robotics’ r d agreement oshap oshap’s marketing and manufacturing plans were stated in the ppm in part as follows it is anticipated that the marketing of the products developed by oshap companies will be undertaken in three ways through subsidiaries to be established in kurope and the united_states through a chain of system houses in the united_states and europe and through original equipment manufacturer oem contracts with other companies 34development of a flexible manufacturing system under which a computer would coordinate and direct the execution of certain manufacturing processes s-mr yaakov had an indirect interest in an oshap affiliate roboticad it is anticipated that the oshap companies will produce the software to be integrated in the robcad workstation if the project is successful during the first stage of the r d project it 1s not expected that robcad would manufacture any hardware but would purchase it from third parties robcad would integrate such hardware with the software it develops at a later stage robcad may manufacture some special hardware and firmware after oshap completed development of the technology it was developing in the oshap r d project two of oshap’s affiliates robcad and robcad computers exercised their buy-out options to acquire all rights to the oshap technology and made lump-sum payments to i-tech of dollar_figure and dollar_figure respectively after exercising their options robcad and robcad computers paid royalties to i-tech oshap successfully exploited the oshap technology after extensive negotiations with oshap and its affiliates i-tech was able to convert its option to exchange its royalty rights for equity interests in robcad and robcad computers to an option to obtain an equity_interest in oshap the parent_corporation which made a public offering of its stock in the u s market i-tech exercised its option to obtain an equity_interest in oshap and continues to own an interest in oshap - development of an advanced computer-aided engineering workstation for designers and implementers of automated manufacturing processes that use robots opinion i sec_174 deductions sec_174 generally allows as a current deduction research or experimental expenditures which are paid_or_incurred by the taxpayer in connection with the operation of a trade_or_business an entity such as a partnership may deduct these expenses even when the expenditures paid_or_incurred for research or experimentation are carried on in its behalf by another person or organization see sec_1_174-2 income_tax regs a partnership need not be engaged in a trade_or_business at the time of the expenditure in order to qualify for a deduction under sec_174 see 416_us_500 however during the years in issue there must have been a realistic prospect that the entity in question would enter a trade_or_business involving the technology being developed 92_tc_423 affd 930_f2d_372 4th cir if those prospects are not realistic the expenditures cannot be ‘in connection with’ a business_of_the_taxpayer for the purpose of satisfying sec_174 845_f2d_148 7th cir affg tcmemo_1986_403 whether activities in connection with a product are sufficiently substantial and regular to constitute a trade_or_business for purposes of sec_174 is a factual determination see 83_tc_667 the - - management of investments has long been held not to rise to the level of a trade or bussiness regardless of the extent of the investments or the time required to perform the managerial functions see 312_us_212 petitioner argues that i-tech controlled the research_and_development of the five r d companies and that the partnership had a realistic prospect of being involved in the exploitation of any discoveries we address petitioner’s arguments in turn a control petitioner asserts that by virtue of mr slavitt’s and mr yaakov’s active involvement with the five r d companies the limited_partnership controlled the research and as a result establishes that the limited_partnership was not a passive investor petitioner points to testimony by mr slavitt and mr yaakov regarding an initial inspection tour followed by frequent visits to israel and numerous conversations with personnel at worldttech ’ rsi and the five r d companies while mr slavitt and mr yaakov may have initially inspected the companies doing the research to determine their potential for success and communicated with people at worldtech rsi and the five r d companies on a frequent basis we believe such activity was undertaken on behalf of i-tech in its role as an investor in the s7tt is not clear whether mr yaakov was referring to worldtech israel ltd or its wholly owned subsidiary worldtech u s our analysis does not change in either case --- - r d companies mr slavitt’s role as a promoter of i-tech and mr yaakov’s ownership_interest in wti rsi and three r d companies the majority of mr slavitt’s and mr yaakov’s efforts was spent trying to assure i-tech its stream of royalty income such an interest in obtaining royalties is inherently an investor-like interest green v commissioner t c pincite- and mr slavitt’s and mr yaakov’s efforts amounted to no more than the management and protection of an investment the management of investments is not a trade_or_business irrespective of the amount of time required to perform the managerial functions see id pincite petitioner asserts that mr slavitt and mr yaakov were in charge on a hands on basis of the development of the technology the fact that a taxpayer may have taken an active mr yaakov had a controlling_interest in rsi wti and worldtech u s mr yaakov had a 15-percent equity_interest in cycon plus an option to acquire an additional percent rsi which was controlled by mr yaakov owned percent of cycon had an option to acquire an additional percent and owned percent of aitech mr yaakov also had an indirect interest in oshap affiliate robitcad on brief petitioner relies on 46_f3d_950 9th cir revg tcmemo_1991_263 scoggins is distinguishable from the instant case the partnership in scoggins had only two partners the two partners invented a new type of pancake-heated epitaxial reactor and contributed all the technology associated with the design and production of that product to the partnership the partners then contracted with a corporation that they had formed and controlled to do the research necessary to develop the technology into a marketable continued -- - role in directing the research does not by itself place a taxpayer ina trade_or_business see id pincite an entity that has no contractual control_over the activities in which it invests is merely an investor and cannot be engaged in a trade_or_business in connection with those activities see diamond v commissioner f 2d pincite in the instant case the r d agreements did not provide i- tech with the right to control the research_and_development activities of any of the r d companies indeed the original r d agreements between ata and efrat which the subsequent r d continued product see id pincite the research was done under the guidance of the partners with the assistance of three corporate employees id based on the particular facts in that case the court concluded that the partnership had a realistic prospect of subsequently entering into its own business in connection with the fruits of the research if the research was successful id pincite in the instant case i-tech entered into agreements with five preexisting r d companies organized and controlled by other parties no one at i-tech invented or developed any of the discovered technology and the employees of the israeli r d companies not mr slavitt or mr yaakov were primarily responsible for performing the research as noted in the findings_of_fact petitioner provided only one original contract between ata and an r d company the r d agreements executed subsequently between i-tech and the r d companies are all similar and are based on the original agreements between ata and the four original r d companies bfrat aitech hal robotics and cycon mr slavitt testified and the agreements with i-tech confirm that the r d agreements were based on the original agreements with ata therefore we conclude that the right to control the research_and_development continued - - agreements between i-tech and the r d companies were based on confirm that the r d companies had complete control_over the research_and_development of their respective projects i-tech did not control the research_and_development of the five r d companies b exploitation of new products petitioner asserts that i-tech anticipated exploiting any discoveries on its own and that no one else could do so petitioner points to a statement within the ppm indicating that the purpose of funding the r d companies is to acquire certain technologies and to exploit those projects commercially however the ppm does not contain any specific plans or forecasts relating to the possibility that i-tech might itself engage in the marketing of any discoveries nor does the ppm mention i- tech’s plan for hiring staff experienced in the areas of marketing new technology or acquiring real or personal_property see eg harris v commissioner tcmemo_1990_80 affd 16_f3d_75 5th cir the ppm sets forth the marketing and manufacturing plans for each r d company and describes in detail which r d company or third party will carry out each function the ppm fails to continued provided in the original agreement between efrat and ata is also found in the agreements with the other r d companies -- - mention i-tech’s expected or anticipated involvement in the marketing or production of any discoveries in mr slavitt’s promotional letter to potential investors he stated that the limited_partnership will provide the funding for research_and_development of five separate r d projects he further stated that when the research_and_development activities were completed and marketing commenced i-tech would receive royalties based upon gross_sales and that options existed allowing the royalties to be converted into equity in the r d companies at a later date mr slavitt’s letter does not mention or even suggest that i-tech intended to exploit any successfully developed technology on its own mr slavitt’s promotional letter read in conjunction with the ppm leads us to the conclusion that the plan from the beginning was for the r d companies to exercise their buy-out options and for i-tech to exercise its equity options in the r d companies or their affiliates indeed the buy-out options essentially guaranteed that i-tech did not have a realistic prospect of exploiting any discoveries in its own trade_or_business since the r d companies could exercise the buy-out options after a minimal waiting_period they would surely exercise the options if their projects were profitable enough to justify incurring the cost of manufacturing and marketing asa result i-tech stood to receive production and marketing rights - - only in an economically unsound venture in the event that the r d companies failed to commercialize the technology within years from the termination of the project the rights to the technology passed to the israeli government in the instant case the actions of each successful r d company provide further support for our conclusion that i-tech had no realistic prospect of entering a trade_or_business involving new discoveries efrat aitech and oshap all completed development of their respective technologies and in each instance the r d company exercised its buy-out option and i-tech exercised its equity options the r d companies that successfully developed their technologies were the ones to exploit their discoveries petitioner argues that i-tech was not legally restricted from marketing the research petitioner points out that four of the five r d companies had a 6-month nonexclusive option period in which to exploit the technology after it was completed thus although our decisions should not be based on hindsight see 92_tc_423 affd 930_f2d_372 4th cir we may take into account a taxpayer’s actions in years subsequent to the years in issue in evaluating the taxpayer’s prospects during the years in issue see 832_f2d_403 n 7th cir affg 87_tc_698 tax_court was entitled to inquire whether subsequent events were consistent with its judgment of the facts available in the year in issue efrat aitech hal robotics and cycon - - according to petitioner i-tech could have legally marketed products during or after the 6-month period the question is not whether it is possible in principle or by further contract to engage in a trade_or_business but whether in reality the taxpayer possessed the capability in the years before the court to enter a new trade_or_business in connection with the discovery see diamond v commissioner f 2d pincite the answer to the guestion of reality must be found in economic reality see id economically it was not in i- tech’s interest to market the discoveries products on its own behalf during the 6-month nonexclusive period i-tech was entitled to royalty income from each r d company that successfully completed its research and reduced it to practice during the nonexclusive option period if the r d companies were successful in exploiting their technology they would exercise their buy-out options to acquire all rights title and interest in the technology at the expiration of the nonexclusive license period and continue to pay i-tech royalty income i-tech then had the right to convert its royalty interests into substantial equity interests in successful r d companies finally the restrictions imposed by the israeli government seriously undermined i-tech’s ability to exploit the products in the future under the terms of the chief scientist agreement only i-tech in its independent capacity could obtain any patent -- p7 - with respect to the project however the patent could not be exploited because know-how and the right to manufacture the product could not be transferred out of israel without the israeli government’s approval furthermore in the event that i- tech did not exploit the technology the rights to such technology would pass to the israeli government at the end of years the ppm warned prospective investors that there is no assurance that the israeli government would grant approval to transfer know-how outside of israel we are unconvinced that there was during the years in issue any realistic prospect that i-tech would exploit any discoveries ina trade_or_business we find that i-tech served as a financing vehicle set up to fund five israeli r d companies in exchange for a stream of royalty payments convertible into equity interests in the r d companies or their affiliates we hold that i-tech is not entitled to deduct research or experimental expenses of dollar_figure dollar_figure and dollar_figure under sec_174 in its tax years through respectively il guaranteed payments respondent determined that deductions taken as guaranteed payments of dollar_figure in dollar_figure in and dollar_figure in were nondeductible petitioner did not make any argument regarding these deductions in his original brief in - - petitioner’s reply brief he argues that the challenged payments were ordinary and necessary business_expenses and thus deductible for a guaranteed_payment to be a partnership deduction it must meet the same tests under sec_162 as it would if the payment had been made to a person who is not a member of the partnership see sec_707 sec_1_707-1 income_tax regs sec_162 generally allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business petitioner bears the burden of establishing which fees or portions thereof are deductible see rule a 290_us_111 petitioner neither established i-tech’s entitlement to the deductions nor substantiated the amounts claimed as guaranteed payments we sustain respondent’s determination for the years in issue and hold that i-tech is not entitled to deduct guaranteed payments of dollar_figure in dollar_figure in and dollar_figure in to reflect the foregoing and the parties’ concessions decision will be entered pursuant to rule
